DETAILED ACTION
Applicant’s Response
Acknowledged is the applicant’s request for reconsideration filed on March 4, 2021. Claims 1 and 3-15 are amended. The amendments to the drawings and specification are acceptable and resolve the outstanding drawing objections.
Applicant’s arguments have been considered, but the new grounds of rejection render them moot.
Claim Objections
Claim 3 is objected to, as the submitted amendments have rendered it ungrammatical – “wherein the partition wall [sic] a side wall that surrounds…” A verb must be inserted appropriately, such as including.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-4, 7-8, and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kuroda et al., US 2003/0172955.
Claims 1, 4, 8, 11: Kuroda discloses a substrate processing apparatus, comprising (Fig. 4): 
A substrate processing chamber (45) including a substrate holder (60);
A partition wall (62) including a movable top plate that partitions a first space including the substrate holder from a second space (Fig. 5);
A liquid supply nozzle (110) provided in the second space, and which supplies processing liquid to the substrate [0090];
Wherein the top plate includes a through hole (70) via which the liquid supply nozzle (110) supplies the processing liquid to the substrate [0091].
Claim 2: Kuroda provides a gas supply source (111) that supplies an atmosphere adjustment gas into the first space [0090].
Claims 3, 7: Kuroda provides a side wall (75) in addition to the partition wall (62). 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

Claims 1-4, 7-8, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Sekiguchi et al., US 2007/0125405, in view of Kuroda.
Claim 1: Sekiguchi discloses a substrate processing apparatus, comprising (Fig. 2): 
A substrate processing chamber (100) including a substrate holder (13);
A partition wall (2) including a top plate that partitions a first space including the substrate holder from a second space [0029];
A liquid supply nozzle (73) provided in the second space, and which supplies processing liquid to the substrate (Fig. 3; [0043]).
Regarding the new material, Sekiguchi does not appear to contemplate a movable top plate having a through hole. Other configurations are known, however. Kuroda, as one example, describes a liquid processing chamber having a movable top plate (62) in which a liquid supply nozzle (110) delivers a processing liquid to the substrate via a through hole (70) (Fig. 4; [0091]). It would have been obvious to the skilled artisan to configure Sekiguchi’s top plate in accordance with Kuroda’s archetype, since it is obvious to try an identified, predictable solution having a reasonable expectation of success with regard to the matter of fluid provision.
Claim 2: Sekiguchi provides a gas supply source (18) which emits gas to the first space [0032]. The type of gas supplied is a matter of intended use – a recitation concerning the manner in which a claimed apparatus is to be employed does not differentiate the apparatus from prior art satisfying the claimed structural limitations (Ex parte Masham 2, USPQ2D 1647).
Claims 3, 7: As delineated by Figure 2, the partition wall (2) includes a top plate and a side wall surrounding a lateral side of the substrate.
Claims 4, 8, 11: Sekiguchi provides a housing (1) accommodating the processing unit, the partition wall, and the liquid supply source. 
Claims 5-6, 9-10, and 12 rejected under 35 U.S.C. 103 as being unpatentable over Sekiguchi in view of Kuroda, and in further view of Nishi et al., US 2012/0234356.
Claims 5, 9, 12: Sekiguchi is silent regarding the configuration of the system in which the processing unit is embedded. In supplementation, Nishi integrates a series of liquid processing units (2) within a system arrangement comprising a common transfer path (142) (Fig. 2; [0035]). A transfer mechanism (143) traverses this path to convey substrates to each 
Claims 6, 10: Nishi supplies a gas into the common transfer path via a fan filter unit (147) [0036]. 
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN K FORD whose telephone number is (571)270-1880. The examiner can normally be reached on 11-7:30 PM. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh, can be reached at 571 272 1435. The fax phone number for the organization where this application or proceeding is assigned is 571 273 8300.
/N. K. F./
Examiner, Art Unit 1716	
/KARLA A MOORE/     Primary Examiner, Art Unit 1716